—In an action, inter alia, to recover damages for fraud, the defendant Frank Porco appeals from an order of the Supreme Court, Westchester County (Benson, J.), dated September 30, 1985, which denied his motion to dismiss the plaintiffs amended complaint as against him for failure to state a cause of action.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the amended complaint is dismissed as against the defendant Frank Porco.
The plaintiffs cause of action alleging fraud does not sufficiently comply with the requirements of particularity set forth in CPLR 3016 (b). Bare allegations of fraud without any allegation of the details constituting the wrong are clearly insufficient to sustain such a cause of action (see, Lapis Enters, v International Blimpie Corp., 84 AD2d 286; Gill v Caribbean Home Remodeling Co., 73 AD2d 609). Therefore, the amended complaint must be dismissed as against the defendant Frank Porco. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.